Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                         Nos. 04-14-00916-CR & 04-14-00917-CR

                                  Eberto A. MENDEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2009CR2760 & 2011CR5500
                       Honorable Mary D. Roman, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgments are
AFFIRMED. Counsel’s motions to withdraw are GRANTED.

      SIGNED October 7, 2015.


                                             _____________________________
                                             Karen Angelini, Justice